RENDERED: JULY 8, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                        Court of Appeals

                           NO. 2020-CA-0364-WC

AARON DAVIS                                                      APPELLANT


                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
               ACTION NOS. WC-16-80953 AND WC-18-00206


CENTRAL BRIDGE; DANIEL
CAMERON, KENTUCKY
ATTORNEY GENERAL;
HONORABLE JOHN H.
MCCRACKEN, ADMINISTRATIVE
LAW JUDGE; AND KENTUCKY
WORKERS’ COMPENSATION
BOARD                                                            APPELLEES


                                 OPINION
                                AFFIRMING

                                ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND TAYLOR, JUDGES.

CLAYTON, CHIEF JUDGE: Aaron Davis (“Davis”) appeals from an opinion of

the Workers’ Compensation Board (the “Board”) affirming the benefits awarded

by the Administrative Law Judge (“ALJ”). As the Kentucky Supreme Court has
recently rejected the constitutional challenges posited by Davis in this appeal, we

affirm the Board’s opinion.

                   FACTUAL AND PROCEDURAL HISTORY

             Davis was struck in the head with a sledgehammer by his supervisor

on May 26, 2016, while working as a laborer for Central Bridge. Davis received

treatment for his injuries and brought a claim under the Workers’ Compensation

Act. On January 14, 2019, the ALJ found Davis permanently totally disabled.

Accordingly, the ALJ awarded Davis permanent total disability and medical

benefits.

             Davis appealed the ALJ’s order to the Board, arguing that the 2018

amendment to Kentucky Revised Statute (“KRS”) 342.730(4), terminating his

benefits at the age of 70, as well as its retroactive application, were

unconstitutional. On February 14, 2020, the Board affirmed the ALJ’s order,

holding that Davis had failed to properly preserve his constitutional argument as he

had failed to provide the Attorney General with the required notice pursuant to

KRS 418.075. Even if Davis had preserved the issue, the Board stated that it was

without jurisdiction to decide the statute’s constitutionality. This petition for

review followed.

             However, at the request of the Kentucky Attorney General, this Court

held the matter in abeyance pending decisions of the Kentucky Supreme Court in


                                          -2-
Cates v. Kroger, 627 S.W.3d 864 (Ky. 2021), and Dowell v. Matthew’s

Contracting, 627 S.W.3d 890 (Ky. 2021). Following the rendition of those

opinions, the Court permitted the parties additional time to file supplemental briefs.

While supplemental briefs were filed on behalf of Central Bridge and the Attorney

General, no additional materials were filed on behalf of Davis.

                                       ANALYSIS

             a. Standard of Review

             This Court’s standard of review in workers’ compensation appeals is

well-settled in the Commonwealth. “The function of further review of the [Board]

in the Court of Appeals is to correct the Board only where [the] Court perceives the

Board has overlooked or misconstrued controlling statutes or precedent, or

committed an error in assessing the evidence so flagrant as to cause gross

injustice.” Western Baptist Hosp. v. Kelly, 827 S.W.2d 685, 687-88 (Ky. 1992).

             b. Discussion

             On appeal, Davis argues that the ALJ erred in finding that his award

was subject to the current version of KRS 342.730(4) by applying it retroactively,

as doing so violated the Contracts Clause of the United States and Kentucky

Constitutions and constituted an exercise of arbitrary power. In addition, he

argued that the ALJ erred in finding he had not preserved his arguments.

Alternatively, Central Bridge and the Attorney General argue that the ALJ


                                         -3-
correctly applied the current version of KRS 342.730(4) to Davis’s award based on

the relevant caselaw.

             As amended on July 14, 2018, KRS 342.730(4) provides:

             All income benefits payable pursuant to this chapter shall
             terminate as of the date upon which the employee reaches
             the age of seventy (70), or four (4) years after the
             employee’s injury or last exposure, whichever last
             occurs. In like manner all income benefits payable
             pursuant to this chapter to spouses and dependents shall
             terminate as of the date upon which the employee would
             have reached age seventy (70) or four (4) years after the
             employee’s date of injury or date of last exposure,
             whichever last occurs.

In Holcim v. Swinford, the Supreme Court established that the amended version of

KRS 342.730(4), regarding the termination of benefits at age seventy (70), applied

retroactively to all claims not fully adjudicated before July 14, 2018. 581 S.W.3d

37, 44 (Ky. 2019).

             Additionally, as previously discussed, while this petition for review

was pending, the Kentucky Supreme Court rendered two other opinions addressing

the current version of KRS 342.730(4). In Cates, the Kentucky Supreme Court

rejected the argument that retroactive application of the amended version of KRS

342.730(4) violated the Equal Protection Clauses of the Kentucky and United

States Constitutions or created an arbitrary class of litigants. 627 S.W.3d at 871-72

(footnotes omitted). Similarly, the Court in Dowell rejected the argument that the

retroactive application of the amended version of KRS 342.730(4) violated the

                                         -4-
Contracts Clauses of the Kentucky and United States Constitutions. 627 S.W.3d at

898.

             The decisions in Holcim, Cates, and Dowell are binding precedent and

directly apply to the issues Davis raises in this appeal. This Court must follow

such applicable precedent pursuant to Supreme Court Rule (“SCR”) 1.030(8)(a)

(“The Court of Appeals is bound by and shall follow applicable precedents

established in the opinions of the Supreme Court and its predecessor court.”).

Accordingly, because Davis’s injury occurred after 1996 and his award of benefits

is still being litigated, the 2018 amendment to KRS 342.730(4) controls in this

case. Based on our holding, we need not address the preservation issue.

                                 CONCLUSION

             For the foregoing reasons, we affirm the Board’s opinion.



             ALL CONCUR.




                                         -5-
BRIEF FOR APPELLANT:         BRIEFS FOR APPELLEE CENTRAL
                             BRIDGE:
Stephanie N. Wolfinbarger
Louisville, Kentucky         Ward Ballerstedt
                             Lyn Douglas Powers
                             Louisville, Kentucky

                             BRIEF FOR APPELLEE DANIEL
                             CAMERON, ATTORNEY
                             GENERAL:

                             Matthew F. Kuhn
                             Brett R. Nolan
                             Alexander Y. Magera
                             Frankfort, Kentucky




                            -6-